Title: To Thomas Jefferson from Joseph Carrington Cabell, 14 January 1822
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Richmond
14 Jan: 1822.
I wrote you on this day week relative to our views & movements as to the University to that date. On the 11th inst I directed the public printer to send you a copy of the Accountant’s Report on the Literary Fund, on the last page of which you will see that the Revenue of the Fund barely satisfies existing appropriations. This fact was announced to me on the 8th inst by Mr Watson. On the discovery, we were compelled to abandon the ground of Mr Griffin’s proposition. The aversion to encroach on the Capital of the Fund,  furnished a popular theme to our adversaries, which was strengthened by the commitment of our friends in the lower House at the last session. The hostile character of the House of Delegates and the opposition of a part of the local delegation from some of the neighbouring counties, rendered these circumstances more wieghty. On consultation with some of my friends, I determined to enter on some other plan. At first I thought of Preston’s debt. But on this subject there is a peculiar feeling. Mr Johnson thought that two dollars would be given out of any other funds sooner than one dollar out of that. He informed me that you had advised him to turn our attention to the amount claimed of the Genl Government on account of interest paid on  sums borrowed & expended by the state in our defence during the late war. At length this was agreed upon, and this is the plan that now occupies our attention. It is something like working for a dead Horse, it is true. But it seems to be the only plan likely to go down with the Assembly: and should we fail at Washington, the passage of the Bill will give us an equitable hold on future Assemblies. I called on the Auditor on 9th for the necessary information as to the amount of this Interest Debt: & received from him an account of Interest paid to the Amt of $430,000, which had been made out for the Executive last winter. The Auditor informed me that the accountant at Washington had given him to understand that the claim had been, or would be rejected by the U. States Govt Presuming that that amount was due I entered into conferences with some of the friends of the Colleges and proposed that we should all unite in supporting a Bill giving half the amount to the University and the other half to the Colleges. I found great readiness in the friends of the two upper colleges. but one of the gentlemen from near Wm & Mary, was in favor of giving a 4th to the primary schools, & a 4th to the colleges in the form of a specifick appropriation. Thus it is, that even those gentlemen from that quarter who profess to be our friends, are as difficult to please as our open enemies. There seemed  however to be less objection to this scheme than any other: and Mr Watson thought it would go down. Since the 10th I have discovered that the Auditor’s statement embraced as well interest paid  since the reimbursement of the principal by the general government, as interest paid anterior to that time. This will cause a heavy deduction. How much I do not know. It may reduce it by half: and if so, I must endeavor to obtain the consent of the College party to let it all go to the University. This may affect the extent & cordiality of their support, and possibly divide us. But I hope not, as Hampden Sydney and Washington Colleges have a particular bill under way, proposing to lend them a small portion of the principal of the Lit: Fund. The exclusive primary school party will oppose us in every case. A call has been made on the executive for information as to the state of our claim, preparatory to the bringing in of a bill. This is the present posture of affairs.I have had a very long interview with Mr Rice. He & myself of course differed on some points: but agreed in the propriety of a firm union between the friends of the University & the Colleges as to measures of common interest, and of postponing for future discussion & settlement points on which we differ. I think this safe ground. We shall be first endowed: & have the vantage ground in this respect. Accordingly I assented to the propriety of waiving all discussion about charters at this time. I am more & more convinced that it would be good policy to conciliate to a certain extent the clergy of the state. Is it not better to sail a little before the wind, than to risk all by struggling with the tempest? Hinc illae lacrymae. The clergy are alarmed for their footing in the state. The predominance of the Socinians at Cambridge, the appointment of Cooper to the south, of Holley to the west & the discovery  by them that Tichenor & Bowdwitch are also Unitarians, give them great uneasiness. I had thought they concealed under pretended fear a desire to govern the University: but I begin to think their fears are sincere They have heard that you have said they may well be afraid of the progress of the Unitarians to the south. This remark was carried from Bedford to the Synod beyond the Ridge last fall. The Bible societies are in constant correspondence all over the continent & a fact is wafted across it in a few weeks. Thro’ these societies the discovery of the religious opinions of Tichenor & Bowdwitch was made. Mr Rice assured me that he was a warm friend of the University: & that as a matter of policy he hoped the Visitors would in the early stages of its existence remove the fears of the religious orders. He avowed that the  presbyterians sought no peculiar advantage, & that they & the other sects would be well satisfied by the appointment of an Episcoplian. I stated to him that I knew not what would be the determination of the Board: but I was sure no desire existed any where to give any preference to the Unitarians—& for my own part I should not vote agt any one on acct of his being a Professor of Religion or freethinker.faithfully yoursJ. C. Cabell